Name: Commission Regulation (EEC) No 1581/80 of 24 June 1980 amending for the eighth time Regulation (EEC) No 1393/76 as regards the special rate for certain products of the wine-growing sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/ 12 Official Journal of the European Communities 25 . 6 . 80 COMMISSION REGULATION (EEC) No 1581 /80 of 24 June 1980 amending for the eighth time Regulation (EEC) No 1393/76 as regards the special rate for certain products of the wine-growing sector valid on 1 June 1980 ; whereas, for these reasons, the special rates appearing in Annex III to Regulation (EEC) No 1393/76 must be adjusted in the case of the currencies concerned , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1393/76 is replaced by the following Annex : 'ANNEX III The special rate referred to in Article la of Regula ­ tion (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : one Belgian franc/Luxembourg franc : 00251321 ECU ; Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (3 ), as last amended by Regulation (EEC) No 459/80 (4 ), and in particular Article 18 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (5 ), as last amended by Regulation (EEC) No 2782/79 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert into national currency the free-at-frontier reference prices for imported liqueur wines, with the exception of liqueur wines originating in Cyprus and called in the producer country 'Cyprus sherry' ; whereas, for the currencies of the Member States maintained at any given moment within a maximum spread of 2-25 % , the special rate is the conversion rate resulting from the central rate ; whereas, for the currencies other than those specified above, the special rate for the period 1 July to 15 December 1980 is equal to the conversion rate in relation to all the currencies of the Member States maintained at any given moment within a maximum spread of 2-25 % resulting from the average rate taken into consideration for the purpose of calculating the monetary compensatory amounts (b) for the Danish krone : one Danish krone : 0 129477 ECU ; (c) for the German mark : one German mark : 0-402888 ECU ; (d) for the French franc : one French franc : 0-171028 ECU ; (e) for the pound sterling : one pound sterling : 1 -66099 ECU ; (f) for the Irish pound : one Irish pound : 1-49656 ECU ; (g) for the Italian lira : 100 Italian lire : 0-0859941 ECU ; (h) for the Dutch guilder : one Dutch guilder : 0-364482 ECU.' (') OJ No 106, 30 . 10 . 1962, p. 2553/62 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . (2 ) OJ No L 263, 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No L 54, 5 . 3 . 1979 , p. 1 . (&lt;) OJ No L 57, 29 . 2 . 1980 , p. 32 . 5 OJ No L 157, 18 . 6 . 1976, p. 20 . (6) OJ No L 318 , 13 . 12. 1979, p. 25 . 25 . 6 . 80 Official Journal of the European Communities No L 158 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1980 . For the Commission Finn GUNDELACH Vice-President